









Exhibit 10.41


SECOND AMENDMENT TO CREDIT AGREEMENT
Dated as of January 20, 2017
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as the Company,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent,
THE DESIGNATED BORROWERS PARTY HERETO,
THE OTHER GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner




SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January
20, 2017 (the “Second Amendment Effective Date”) is entered into among FleetCor
Technologies Operating Company, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
the Designated Borrowers party hereto (including FleetCor Luxembourg Holding2, a
société à responsabilité limitée, incorporated under the laws of the Grand-Duchy
of Luxembourg, with a share capital of EUR 143,775,650, having its registered
office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered with the
Registre de Commerce et des Sociétés, Luxembourg under number B 121.980), the
other Guarantors party hereto, the Lenders party hereto and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
L/C Issuer and Swing Line Lender. Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below) as amended hereby.


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Company, the Parent, the





--------------------------------------------------------------------------------





Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein;


WHEREAS, the Company has requested the institution of a new term B loan tranche
(the “Term B-2 Loan”) in replacement of the existing Term B Loan in an aggregate
principal amount of $245,000,000; and


WHEREAS, each of the Persons identified on Schedule 1 attached hereto (each, a
“Term B-2 Lender” and collectively the “Term B-2 Lenders”) has agreed to provide
a portion of the Term B-2 Loan to the Company on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Establishment of Term B-2 Loan; Conversion of Existing Term B Loan;
Non-Consenting Term B Lenders.


(a)    Subject to the terms and conditions set forth herein, the Term B-2 Loan
in the original principal amount of $245,000,000 is hereby established and the
parties hereto agree that, on the Second Amendment Effective Date, the Term B
Loan made by the Term B Lenders under the Credit Agreement is hereby replaced in
its entirety with the Term B-2 Loan.


(b)    The Term B Lenders set forth on Schedule 2 attached hereto are Term B
Lenders of record of the portion of the existing Term B Loan set forth on
Schedule 2 opposite such Term B Lender’s name. Each such Term B Lender
represents and warrants that it holds such portion of the existing Term B Loan
and has not assigned or participated the existing Term B Loan to any other
Person. The Loan Parties, the Administrative Agent and each Term B Lender set
forth on Schedule 2 attached hereto hereby agree that on the Second Amendment
Effective Date the principal amount of the portion of the existing Term B Loan
set forth on Schedule 2 opposite such Term B Lender’s name and owing to such
Term B Lender under the Credit Agreement shall be converted (the “Conversion”)
into a portion of the Term B-2 Loan in an aggregate principal amount equal to
the amount set forth on Schedule 2 opposite such Term B Lender’s name, as
contemplated by and to be evidenced and governed by the Credit Agreement and the
related Loan Documents, in each case, as amended hereby, all on the terms and
conditions set forth in the Credit Agreement, as amended hereby, and this
Amendment.


(c)    In order to effect the Conversion, (i) the Administrative Agent has
notified the Company that upon the Second Amendment Effective Date it will mark
the Register to reflect the existing Term B Loan as no longer outstanding on the
Second Amendment Effective Date, and (ii) each Term B Lender set forth on
Schedule 2 shall be deemed to become a party to the Credit Agreement as a Term
B-2 Lender on the Second Amendment Effective Date in respect of the Term B-2
Loan in the amount set forth opposite such Term B Lender’s name on Schedule 2.
The Conversion will not affect the right of any Term B Lender to receive any
accrued and unpaid interest with respect to the existing Term B Loan that is
owed to such Term B Lender, all of which shall be paid by the Company on the
Second Amendment Effective Date (but it is understood and agreed that the
existing Term B Loan shall not bear any interest from and after the Conversion).
Furthermore, each Term B Lender set forth on Schedule 2 attached hereto agrees
that, effective upon the Conversion and subject to receipt of such accrued and
unpaid interest, it no longer holds any portion of the existing Term B Loan.


(d)    Upon giving effect to this Amendment, (i) the outstanding portion of the
Term B Loan of each Term B Lender set forth on Schedule 3 attached hereto (each,
a “Non-Consenting Term B Lender”) shall be fully assigned at par to Term B-2
Lenders so that, after giving effect to such assignments, the Term B-2 Lenders
shall hold the portions of the Term B-2 Loan as set forth on Schedule 1 attached
hereto, and (ii) each Non-Consenting Term B Lender shall no longer be a Term B
Lender under the Credit Agreement.





--------------------------------------------------------------------------------







(e)    The parties hereto agree that the Company, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, borrowings and
reallocations as are necessary to effectuate the modifications contemplated in
this Amendment such that, after giving effect thereto, the Term B-2 Lenders
shall hold the portions of the Term B-2 Loan as set forth on Schedule 1 attached
hereto.


2.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Second Amendment Effective Date” means January 20, 2017.


“Term B-2 Lender” means a Lender with a Term B-2 Loan Commitment or holding a
portion of the Term B-2 Loan.


“Term B-2 Loan” has the meaning specified in Section 2.01(d).


“Term B-2 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B-2 Loan to the Company pursuant to Section 2.01(d), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term B-2 Loan Commitments of all of the
Lenders as in effect on the Second Amendment Effective Date is TWO HUNDRED FORTY
FIVE MILLION DOLLARS ($245,000,000).


(b)    The definitions of “Term B Lender”, “Term B Loan” and “Term B Loan
Commitment” in Section 1.01 of the Credit Agreement are amended to read as
follows:


“Term B Lender” means a Lender with a Term B Loan Commitment or holding a
portion of the Term B Loan, in each case, immediately prior to the Second
Amendment Effective Date.


“Term B Loan” has the meaning specified in Section 2.01(d). As of the Second
Amendment Effective Date, the Term B Loan was replaced in its entirety by the
Term B-2 Loan.


“Term B Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term B Loan to the Company pursuant to Section 2.01(d) on the
Initial Borrowing Date. The aggregate principal amount of the Term B Loan
Commitments of all of the Lenders as in effect on the Initial Borrowing Date was
THREE HUNDRED MILLION DOLLARS ($300,000,000). As of the borrowing of the Term B
Loan on the Initial Borrowing Date, the Term B Loan Commitment of each Lender
was automatically and permanently reduced to ZERO DOLLARS ($0).


(c)    The reference to “the Term B Loans” in the definition of “All-In-Yield”
in Section 1.01 of the Credit Agreement is amended to read “the Term B-2 Loan”.


(d)    Clause (d) in the definition of “Applicable Percentage” in Section 1.01
of the Credit Agreement is amended to read as follows:


(d) with respect to such Lender’s portion of the outstanding Term B-2 Loan at
any time, the percentage of the outstanding principal amount of the Term B-2
Loan held by such Lender at such time,


(e)    Clause (b) in the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is amended to read as follows:


(b) with respect to the Term B-2 Loan, 2.25% per annum in the case of
Eurocurrency Rate Loans and 1.25% per annum in the case of Base Rate Loans, and







--------------------------------------------------------------------------------





(f)    The reference to “the Term B Loan Commitment” in the definition of
“Commitment” in Section 1.01 of the Credit Agreement is amended to read “the
Term B-2 Loan Commitment”.


(g)    The last sentence in the definition of “Eurocurrency Base Rate” in
Section 1.01 of the Credit Agreement is amended to read as follows:


Notwithstanding the foregoing, for all purposes under this Agreement, if the
Eurocurrency Base Rate shall be less than zero, such rate shall be deemed zero
for such purposes under this Agreement.


(h)    The reference to “the Term B Loan” in clause (b) of the definition of
“Maturity Date” in Section 1.01 of the Credit Agreement is amended to read “the
Term B-2 Loan”.


(i)    Each reference to “the Term B Loan” in the definition of “Repricing
Transaction” in Section 1.01 of the Credit Agreement is amended to read “the
Term B-2 Loan”.


(j)    The reference to “a Term B Loan Commitment” in the definition of “Term
Commitment” in Section 1.01 of the Credit Agreement is amended to read “a Term
B-2 Loan Commitment”.


(k)    The reference to “Term B Loan” in the definition of “Term Loan” in
Section 1.01 of the Credit Agreement is amended to read “Term B-2 Loan”.


(l)    Section 2.01(d) of the Credit Agreement is amended to read as follows:


(d)    Term B Loan; Term B-2 Loan. On the Initial Borrowing Date, each Term B
Lender severally made its portion of a term loan (the “Term B Loan”) to the
Company in Dollars. On the Second Amendment Effective Date, the Term B Loan is
replaced by a new term loan B tranche (the “Term B-2 Loan”). Subject to the
terms and conditions set forth herein, each Term B-2 Lender severally agrees to
make its portion of the Term B-2 Loan to the Company in Dollars on the Second
Amendment Effective Date in an amount not to exceed such Term B-2 Lender’s Term
B-2 Loan Commitment. Amounts repaid on the Term B-2 Loan may not be reborrowed.
The Term B-2 Loan may consist of Base Rate Loans or Eurocurrency Rate Loans or a
combination thereof, as further provided herein.


(m)    The reference to “the Term B Loan” in the lead-in to Section 2.02(f)(ii)
of the Credit Agreement is amended to read “the Term B-2 Loan”.


(n)    The reference to “the Term B Loan” in the proviso of Section
2.02(f)(ii)(E)(1) of the Credit Agreement is amended to read “the Term B-2
Loan”.


(o)    The reference to “the Term B Loan” in the proviso of Section
2.02(f)(ii)(E)(2) of the Credit Agreement is amended to read “the Term B-2
Loan”.


(p)    Each reference to “the Term B Loan” in Section 2.02(f)(ii)(E)(3) of the
Credit Agreement is amended to read “the Term B-2 Loan”.


(q)    Each reference to “the Term B Loan” and “the outstanding Term B Loan” in
Section 2.02(f)(ii)(E)(5) of the Credit Agreement is amended to read “the Term
B-2 Loan” and “the outstanding Term B-2 Loan”, as applicable.


(r)    Each reference to “the Term B Loan” in Section 2.05(a)(i) of the Credit
Agreement is amended to read “the Term B-2 Loan”.


(s)    Section 2.05(a)(iii) of the Credit Agreement is amended to read as
follows:


(iii)    Prepayment Premium. If a Repricing Transaction occurs prior to the date
that is six months after the Second Amendment Effective Date, then the Company
shall pay to the Administrative





--------------------------------------------------------------------------------





Agent, for the ratable account of the Term B-2 Lenders, a prepayment premium in
an amount equal to (A) 1.0% of the principal amount of the Term B-2 Loan that is
prepaid or repaid, in the case of a prepayment or repayment of the Term B-2 Loan
described in clause (a) of the definition of “Repricing Transaction,” or (B)
1.0% of the aggregate outstanding principal amount of the Term B-2 Loan, in the
case of an amendment described in clause (b) of the definition of “Repricing
Transaction” (it being understood that such prepayment premium shall apply if
such prepayment is made to a Lender as the result of a mandatory assignment of
its portion of the Term B-2 Loan pursuant to Section 11.13 following its failure
to consent to an amendment that would reduce the interest rate or interest rate
margins applicable to the Term B-2 Loan).


(t)    Each reference to “the Term B Loan” in Section 2.05(b)(v)(B) of the
Credit Agreement is amended to read “the Term B-2 Loan”.


(u)    A new Section 2.06(b)(iv) is hereby added to the Credit Agreement and
shall read as follows:


(iv)    The aggregate Term B-2 Loan Commitments shall be automatically and
permanently reduced to zero on the Second Amendment Effective Date upon the
borrowing of the Term B-2 Loan.


(v)    Section 2.07(d) of the Credit Agreement is amended to read as follows:


(d)    Term B-2 Loan. The Company shall repay the outstanding principal amount
of the Term B-2 Loan in consecutive installments on the last Business Day of
each March, June, September and December, beginning on March 31, 2017, each such
installment to be in an amount equal to 0.25% of the aggregate principal amount
of the Term B-2 Loan advanced on the Second Amendment Effective Date (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02, with the
entire outstanding principal balance of the Term B-2 Loan due and payable in
full on the Maturity Date.


(w)    The reference to “the Term B Loan” in the last sentence in Section 9.01
of the Credit Agreement is amended to read “the Term B-2 Loan”.


(x)    Schedule 2.01 to the Credit Agreement is amended to replace the columns
labeled “Term B Loan Commitments” and “Term B Loan Commitment Percentages” with
the columns set forth on Schedule 1 attached hereto.


3.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(a)    Receipt by the Administrative Agent of counterparts of this Amendment
duly executed by (i) a Responsible Officer of the Company, the Designated
Borrowers and the Guarantors and (ii) each of the Term B-2 Lenders and the other
Required Lenders.


(b)    Receipt by the Administrative Agent of Term Notes dated the Second
Amendment Effective Date executed by a Responsible Officer of the Company in
favor of each Term B-2 Lender requesting a Term Note from the Company.


(c)    Receipt by the Administrative Agent of favorable domestic opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender (including each Term B-2 Lender), and dated as of the Second
Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, to the extent required by the Administrative Agent.


(d)    Receipt by the Administrative Agent of a certificate of the Company, the
Parent, and each other Guarantor, in each case, duly executed by a Responsible
Officer of each such Loan Party, dated as of the Second Amendment Effective
Date, (i) certifying and attaching the resolutions adopted by such Loan Party





--------------------------------------------------------------------------------





approving or consenting to the Term B-2 Loan, this Amendment and the
transactions contemplated hereby, (ii) certifying and attaching copies of the
Organization Documents of such Loan Party, certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, as to
any such Organization Documents that have not been amended, modified or
terminated since the Initial Borrowing Date or the First Amendment Effective
Date, as applicable, certifying that such Organization Documents have not been
amended, modified or terminated since the Initial Borrowing Date or the First
Amendment Effective Date, as applicable, and remain in full force and effect,
and true and complete, in the form delivered to the Administrative Agent on the
Initial Borrowing Date or the First Amendment Effective Date, as applicable),
(iii) certifying as to the incumbency, identity, authority and capacity of each
Responsible Officer of such Loan Party authorized to act as a Responsible
Officer in connection with the Term B-2 Loan, this Amendment and the other Loan
Documents to which such Loan Party is a party, and (iv) in the case of the
Company, certifying that, before and after giving effect to the Term B-2 Loan
and this Amendment, (A) the representations and warranties contained in Article
VI of the Credit Agreement and the other Loan Documents are true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the Second Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) as of such earlier date (and, for
purposes hereof, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 7.01 of the Credit Agreement), and (B) no Default or Event of Default
exists.


(e)    Receipt by the Administrative Agent of such documents and certifications
as the Administrative Agent may require to evidence that the Company, the
Parent, and each other Guarantor is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.


(f)    Receipt by MLPFS (or any of its designated Affiliates) and the Term B-2
Lenders of any fees required to be paid on or before the Second Amendment
Effective Date.


(g)    Receipt by the Administrative Agent of a Loan Notice with respect to the
Term B-2 Loan in accordance with the requirements of the Credit Agreement.


(h)    The Company shall have paid all accrued and unpaid interest and fees on
the outstanding Term B Loan to the Second Amendment Effective Date.


(i)    Receipt by each Lender (including each Term B-2 Lender) of all
documentation and other information that it has reasonably requested in writing
that it has reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.


(j)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel, if so requested by the Administrative Agent) to the
extent invoiced prior to or on the Second Amendment Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.





--------------------------------------------------------------------------------







(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of the Term B-2 Loan and this Amendment, and the transactions
contemplated hereby, (ii) affirms all of its obligations under the Loan
Documents to which it is a party and (iii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Documents to which it is a party.


(c)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders as follows:


(i)    The execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not (A) contravene the terms of any of such Loan
Party’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.


(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.


(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.


(iv)    The representations and warranties of such Loan Party set forth in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the Second
Amendment Effective Date with the same effect as if made on and as of the Second
Amendment Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section 4(c)(iv), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 of the Credit Agreement shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01 of the Credit Agreement.


(v)    No Default has occurred and is continuing or would result from the
transactions contemplated by this Amendment.


(vi)    The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the Second Amendment Effective Date that are
required to become Guarantors pursuant to the Credit Agreement.


(d)    Each Term B-2 Lender (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (B) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (C) from and after the
Second Amendment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder,





--------------------------------------------------------------------------------





(D) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.01 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (E) if it is a Foreign
Lender, it has delivered any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement; and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (B) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
(e)    Each of the Administrative Agent, the Company, the Designated Borrowers
and the Guarantors agree that, as of the Second Amendment Effective Date, each
Term B-2 Lender shall (i) be a party to the Credit Agreement and the other Loan
Documents, (ii) be a “Term B-2 Lender” for all purposes of the Credit Agreement
and the other Loan Documents and (iii) have the rights and obligations of a Term
B-2 Lender under the Credit Agreement and the other Loan Documents.
(f)    The address of each Term B-2 Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
such Term B-2 Lender to the Administrative Agent.
(g)    This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
telecopy or in any other electronic format (such as .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Amendment.
(h)    This Amendment is a Loan Document. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Loan Documents.
(i)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. This Amendment shall be further subject to the terms
and conditions of Sections 11.14 and 11.15 of the credit agreement, the terms of
which are incorporated herein by reference as if fully set forth herein.
[remainder of page intentionally left blank]


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC
SECOND AMENDMENT TO CREDIT AGREEMENT


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company




By: /s/Steve Pisciotta            
Name: Steve Pisciotta
Title: Treasurer


PARENT:            FLEETCOR TECHNOLOGIES, INC.,





--------------------------------------------------------------------------------





a Delaware corporation




By: /s/Steve Pisciotta            
Name: Steve Pisciotta
Title: Treasurer


DESIGNATED
BORROWERS:            FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales




By: /s/Steve Pisciotta            
Name: Steve Pisciotta
Title: Director


ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales


By: /s/Steve Pisciotta            
Name: Steve Pisciotta
Title: Director


BUSINESS FUEL CARDS PTY LTD (formerly FleetCor Technologies Australia Pty Ltd),
a proprietary limited company registered in Australia, in accordance with
section 127 of the Corporations Act 2001 (Cth)
ACN 161 721 106




By:/s/ Eric Dey                    
Name: Eric Dey
Title: Director


By: /s/Steve Pisciotta            
Name: Steve Pisciotta
Title: Director


FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,
a company registered in New Zealand




By:     /s/Steven Joseph Pisciotta                
Name: Steven Joseph Pisciotta
Title: Director


FLEETCOR LUXEMBOURG HOLDING2,
a société à responsabilité limitée incorporated under the laws of Luxembourg



By:    /s/Steve Pisciotta                
Name: Steve Pisciotta
Title: Type A Manager


GUARANTORS:        CFN HOLDING CO.,





--------------------------------------------------------------------------------





a Delaware corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
CLC GROUP, INC.,
a Delaware corporataion
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
MANNATEC, INC.,
a Georgia corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
Fleet Management Holding Corporation,
a Delaware corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer





--------------------------------------------------------------------------------





Discrete Wireless, Inc.,
a Georgia corporation
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
Pacific Pride Services, LLC,
a Delaware limited liability company
By:    /s/ Steve Pisciotta                
Name: Steve Pisciotta
Title: Treasurer
FCHC Holding Company, LLC,
a Delaware limited liability company
By:    /s/ John Coughlin                
Name:    John Coughlin
Title:    President


Comdata Inc.,
a Delaware corporation
By:    /s/ Robert E. Kribbs                
Name:    Robert E, Kribbs
Title:    Vice President
Comdata TN, Inc.,
a Tennessee corporation
By:    /s/ Robert E. Kribbs                
Name:    Robert E, Kribbs
Title:    Vice President
Comdata Network, Inc. of California,
a California corporation
By:    /s/ Robert E. Kribbs                
Name:    Robert E, Kribbs
Title:    Vice President
ADMINISTRATIVE
AGENT:            bank of america, n.a.,
as Administrative Agent




By:    /s/ Angela Larkin                
Name: Angela Larkin





--------------------------------------------------------------------------------





Title: Assistant Vice President


LENDERS:            bank of america, n.a.,
as a Lender, Swing Line Lender and L/C Issuer




By:    /s/ Ryan Maples                
Name: Ryan Maples
Title: Sr. Vice President






CITIZENS BANK, N.A.,
As a Lender




By:    /s/ Caroline Conole                
Name: Caroline Conole
Title: Officer




THE BANK OF NOVA SCOTIA,
As a Lender




By:    /s/ Michael Grad            
Name: Michael Grad
Title: Director




SYNOVUS BANK
As a Lender




By:    /s/ Matthew Mckee            
Name: Matthew Mckee
Title: Corporate Banker




AZB FUNDING 7,
As a Lender




By:    /s/ Robert Gates            
Name: Robert Gates
Title: Authorized Signatory














TD BANK, N.A.,
As a Lender







--------------------------------------------------------------------------------







By:    /s/ Craig Welch            
Name: Craig Welch
Title: Senior Vice President






FIFTH THIRD BANK, an Ohio banking corporation,
As a Lender




By:    /s/ Dan Komitor            
Name: Dan Komitor
Title: Managing Director




KEYBANK NATIONAL ASSOCIATION,
As a Lender




By:    /s/ Geoff Smith            
Name: Geoff Smith
Title: Senior Vice President




BANCO DE SABADELL, S.A., MIAMI BRANCH,
As a Lender




By:    /s/ Enrique Castillo            
Name: Craig Welch
Title: Structured Finance Americas Director




MUFG UNION BANK, N.A.,
As a Lender




By:    /s/ Maria Iarriccio            
Name: Maria Iarriccio
Title: Director




Credit Industriel et Commercial, New York Branch
As a Lender




By:    /s/ Garry Weiss            
Name: Garry Weiss
Title: Managing Director




By:    /s/ Clifford Abramsky            
Name: Geoff Smith
Title: Managing Director





--------------------------------------------------------------------------------









REGIONS BANK
As a Lender




By:    /s/ Jason Douglas            
Name: Jason Douglas
Title: Director




FIRST HAWAIIAN BANK,
As a Lender




By:    /s/ Jeffrey Inouye            
Name: Geoff Smith
Title: Vice President






BANK OF THE WEST,
As a Lender




By:    /s/ Mary Smith            
Name: Mary Smith
Title: Director




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
Matignon Leveraged Loans Limited
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager


AXA INVESTMENT MANAGERS Paris SA for and on behalf of
AXA IM Loan Limited
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
Matigon Loans Fund
As a Lender




By:    /s/ Yannick Le Serviget            





--------------------------------------------------------------------------------





Name: Yannick Le Serviget
Title: Senior Porfolio Manager






AXA INVESTMENT MANAGERS Paris SA for and on behalf of
AXA Germany Leveraged Loans Fund
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
FCP Columbus Global Debt Fund
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
ACM US Loans Fund
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
Matignon Derivatives Loans
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager




AXA INVESTMENT MANAGERS Paris SA for and on behalf of
Columbus Diversified Leveraged Loans Fund
As a Lender




By:    /s/ Yannick Le Serviget            
Name: Yannick Le Serviget
Title: Senior Porfolio Manager









--------------------------------------------------------------------------------







MANUFACTURERS BANK,
As a Lender




By:    /s/ Dirk Price            
Name: Dirk Price
Title: Vice President




BARCLAYS BANK PLC,
As a Lender




By:    /s/ Christopher Aitkin            
Name: Christopher Aitkin
Title: Assistant Vice President




PNC BANK, NATIONAL ASSOCIATION,
As a Lender




By:    /s/ Andrew Fraser            
Name: Andrew Fraser
Title: Vice President




COMPASS BANK,
As a Lender




By:    /s/ Mark Haddad            
Name: Mark Haddad
Title: Vice President




JPMORGAN CHASE BANK, N.A.,
As a Lender




By:    /s/ Peter B. Thauer            
Name: Peter B. Thauer
Title: Managing Director




MIZUHO BANK, LTD.,
As a Lender




By:    /s/ James R. Fayen            
Name: James R. Fayen
Title: Managing Director




Bank of Taiwan, Los Angeles Branch





--------------------------------------------------------------------------------





As a Lender




By:    /s/ Ti Kang Wang            
Name: Ti Kang Wang
Title: Vice President and General Manager




HSBC BANK USA, NATIONAL ASSOCIATION,
As a Lender




By:    /s/ Rafael De Paoli            
Name: Rafael De Paoli
Title: Director




CAPITAL ONE, N.A.,
As a Lender




By:    /s/ Jeremy Mipro            
Name: Jeremy Mipro
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
As a Lender




By:    /s/ Lex Mayers            
Name: Lex Mayers
Title: Senior Vice President




Sumitomo Mitsui Banking Corporation,
As a Lender




By:    /s/ David W. Kee            
Name: David W. Kee
Title: Managing Director




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
As a Lender




By:    /s/ Gary Herzog            
Name: Gary Herzog
Title: Managing Director




By:    /s/ Gordon Yip            
Name: Gordon Yip





--------------------------------------------------------------------------------





Title: Director




State Bank of India, London
As a Lender




By:    /s/ Lalatendu Mohapatra            
Name: Lalatendu Mohapatra
Title: Head Syndications
























FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Houston Casualty Company,
as a Lender
BY: BlackRock Investment Management, LLC, its
Investment Manager







--------------------------------------------------------------------------------







By: /s/ Gina Forziati
Name: Gina Forziati
Title: Authorized Signatory


























FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






55 Loan Strategy Fund a series Trust of Multi Manager Global Investment Trust,
as a Lender
BY: BlackRock Financial Management Inc., its
Investment Manager




By: /s/ Gina Forziati
Name: Gina Forziati





--------------------------------------------------------------------------------





Title: Authorized Signatory










FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






55 Loan Strategy Fund Series 2 A Series Trust of Multi Manager Global Investment
Trust,
as a Lender
BY: BlackRock Financial Management Inc., its
Investment Manager




By: /s/ Gina Forziati
Name: Gina Forziati
Title: Authorized Signatory


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent





--------------------------------------------------------------------------------





in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






ABR Reinsurance LTD.,
as a Lender
BY: BlackRock Financial Management Inc., its
Investment Manager




By: /s/ Gina Forziati
Name: Gina Forziati
Title: Authorized Signatory


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and





--------------------------------------------------------------------------------





delivered by a duly authorized officer as of the date first written above.






ACE Property & Casualty Insurance Company,
as a Lender
BY: BlackRock Financial Management Inc., its
Investment Advisor




By: /s/ Gina Forziati
Name: Gina Forziati
Title: Authorized Signatory


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






AIB Debt Management Ltd,
as a Lender




By: /s/ Roisin O’Connell
Name: Roisin O’Connell
Title: Senior Vice President
Advisor to AIB Debt Management, Limited




By: /s/ Paul McGinley
Name: Paul McGinley





--------------------------------------------------------------------------------





Title: Assistant Vice President
Advisor to AIB Debt Management, Limited




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Erste Group Bank AG,
as a Lender




By: /s/ Bryan Lynch
Name: Bryan Lynch
Title: SVP - Head of Lending




By: /s/ Patrick Kunkel
Name: Patrick Kunkel
Title: Managing Director


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent





--------------------------------------------------------------------------------





in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






CSAA Insurance Exchange,
as a Lender


By: Oaktree Capital Management, L.P.




By: /s/ Lin Tien
Name: Lin Tien
Title: Vice President




By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its





--------------------------------------------------------------------------------





sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Credit Industriel et Commercial, New York Branch,
as a Lender






By: /s/ Gary Weiss
Name: Gary Weiss
Title: Managing Director




By: /s/ Clifford Abramsky
Name: Armen Panossian
Title: Managing Director




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Argo Re Ltd.,





--------------------------------------------------------------------------------





as a Lender


By: Oaktree Capital Management, L.P.


Its: Investment Manager




By: /s/ Lin Tien
Name: Lin Tien
Title: Vice President




By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Argonaut Insurance Company,
as a Lender


By: Oaktree Capital Management, L.P.


Its: Investment Manager




By: /s/ Lin Tien





--------------------------------------------------------------------------------





Name: Lin Tien
Title: Vice President




By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director




FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






MACQUARIE BANK LIMITED,
as a Lender






By: /s/ Andrew McGrath
Name: Andrew McGrath
Title: Executive Director




By: /s/ Fiona Smith
Name: Fiona Smith
Title: Division Director




Signed in Sydney, POA Ref.







--------------------------------------------------------------------------------





#2090 dated 26 Nov 2015


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender






By: /s/ Gary Herzog
Name: Gary Herzog
Title: Managing Director




By: /s/ Gordon Yip
Name: Gordon Yip
Title: Director
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.







--------------------------------------------------------------------------------







☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Central Pacific Bank,
as a Lender






By: /s/ Carl A. Morita
Name: Carl A. Morita
Title: Vice President










FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






JMP CREDIT ADVISORS CLO III LTD.
By: JMP Credit Advisors LLC, As Attorney-in-Fact






By: /s/ Shawn S. O’Leary
Name: Shawn S. O’Leary
Title: Director


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






AXA IM Paris SA for and on behalf of Matignon Leveraged Loan Limited,
as a Lender






By: /s/ Yannick Le Serviget
Name: Yannick Le Serviget
Title: Senior Portfolio Manager
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.





--------------------------------------------------------------------------------







☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






AZB FUNDING 7,
as a Lender






By: /s/ Robert Gates
Name: Robert Gates
Title: Authorized Signatory


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan





--------------------------------------------------------------------------------





so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






BANCO DE SABADELL, S.A., MIAMI BRANCH,
as a Lender






By: /s/ Enrique Castillo
Name: Enrique Castillo
Title: Structured Finance Americas Director


FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Bank of the Cascades,
as a Lender






By: /s/ Chip Reeves
Name: Chip Reeves
Title: President & Chief Operating Officer







--------------------------------------------------------------------------------





FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






BAWAG P.S.K. BANK FUR ARBEIT UND WIRTSCHAFT UND OSTERREICHISCHE POSTSPARKASSE
AKTIENGESELLSCHAFT,
as a Lender






By: /s/ Stephan Schaffer
Name: Stephan Schaffer


By: /s/ Christian BeBenroth
Name: Christian BeBenroth






FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.









--------------------------------------------------------------------------------





☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






Bronco Trading, LLC,
as a Lender






By: /s/ Karen Weich
Name: Karen Weich
Title: Vice President
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC SECOND AMENDMENT
    
By executing this signature page as an existing Term B Lender, the undersigned
institution
consents and agrees to the terms of this Amendment.


☑ Consent and Convert (Cashless Settlement). The undersigned existing Term B
Lender
hereby irrevocably and unconditionally approves the Amendment and converts 100%
of
the outstanding principal amount of its portion of the existing Term B Loan (or
such
lesser amount notified and allocated to such Term B Lender by the Administrative
Agent
in its sole discretion) into a portion of the Term B-2 Loan.




☐ Consent and Reallocation. The undersigned existing Term B Lender hereby
irrevocably
and unconditionally (a) approves the Amendment and the prepayment of 100% of the
outstanding principal amount of its portion of the existing Term B Loan, and (b)
agrees to
purchase by way of assignment from the Term B-2 Lenders in accordance with the
terms
of the Amendment, a portion of the Term B-2 Loan in a principal amount equal to
the
principal amount of its portion of the existing Term B Loan prepaid (or such
lesser
amount notified and allocated to such Term B Lender by the Administrative Agent
in its
sole discretion). Such Term B Lender will receive a portion of the Term B-2 Loan
in a
principal amount equal to the principal amount of its portion of the existing
Term B Loan
so prepaid (or such lesser amount notified and allocated to such Term B Lender
by the
Administrative Agent in its sole discretion).


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.






CALIFORNIA FIRST NATIONAL BANK





--------------------------------------------------------------------------------





as a Lender






By: /s/ Mark D. Cross
Name: Mark D. Cross
Title: Executive Vice President, Chief Credit Officer


 






 


















CHAR1\1502572v6
Schedule 1


TERM B-2 LOAN COMMITMENTS AND APPLICABLE PERCENTAGES







--------------------------------------------------------------------------------





LENDER
TERM B-2 LOAN COMMITMENT
APPLICABLE PERCENTAGE OF TERM B-2 LOAN COMMITMENT
Bawag PSK Bank Fur Arbeit Und Wirtschraft Und Osterreischische Post SPA Rkeasse
Aktiengesellschaft
$36,772,216.60
15.009068000%
Raymond James Bank, N. A.
$36,750,000.00
15.000000000%
State Street Bank and Trust Company
$19,600,000.00
8.000000000%
Bank of America, N.A.
$15,923,267.69
6.499292935%
AIB Debt Management Limited
$15,173,904.65
6.193430469%
Erste Group Bank AG
$14,886,075.96
6.075949371%
Aozora Bank Ltd.
$12,250,000.00
5.000000000%
Credit Industriel Et Commercial
$12,250,000.00
5.000000000%
BlackRock Financial Management Inc.
$11,699,153.72
4.775164784%
Credit Agricole Corporate and Investment Bank
$10,126,666.70
4.133333347%
State Bank of India Nassau Offshore Banking Unit
$9,898,989.77
4.040403988%
Neuberger Berman Fixed Income LLC
$9,064,107.65
3.699635776%
Sumitomo Mitsui Trust Bank, Limited, New York Branch
$5,716,666.69
2.333333343%
Central Pacific Bank
$4,982,999.29
2.033877261%
Bank of the Cascades
$4,083,333.31
1.666666657%
Stifel Bank and Trust
$4,083,333.30
1.666666653%
Seix Investment Advisors LLC
$3,266,666.69
1.333333343%
California First National Bank
$2,701,052.33
1.102470339%
Octagon Credit Investors LLC
$2,654,166.69
1.083333343%
AXA Investment Managers
$2,654,166.62
1.083333314%
Wintrust Bank
$2,450,000.00
1.000000000%
State Bank of India, London Branch
$2,071,363.64
0.845454547%
ABRY
$1,837,500.00
0.750000000%
GSO Capital Partners LP
$1,633,333.31
0.666666657%
MJX Asset Management, LLC
$837,702.08
0.341919216%
JMP Credit Advisors LLC
$816,666.69
0.333333343%
Banco de Sabadell, S.A., Miami Branch
$408,333.31
0.166666657%
Macquarie Bank Limited
$408,333.31
0.166666657%
TOTAL:
$245,000,000.00
100.000000000%



Schedule 2


CONVERSIONS







--------------------------------------------------------------------------------





LENDER
PRINCIPAL AMOUNT HELD OF TERM B LOAN
PRINCIPAL AMOUNT HELD OF TERM B-2 LOAN
Bawag PSK Bank Fur Arbeit Und Wirtschraft Und Osterreischische Post SPA Rkeasse
Aktiengesellschaft
$36,772,216.60
$36,772,216.60
Raymond James Bank, N. A.
$36,750,000.00
$36,750,000.00
State Street Bank and Trust Company
$19,600,000.00
$19,600,000.00
AIB Debt Management Limited
$15,173,904.65
$15,173,904.65
Erste Group Bank AG
$14,886,075.96
$14,886,075.96
Credit Industriel Et Commercial
$12,250,000.00
$12,250,000.00
Aozora Bank Ltd.
$12,250,000.00
$12,250,000.00
BlackRock Financial Management Inc.
$11,699,153.72
$11,699,153.72
Credit Agricole Corporate and Investment Bank
$10,126,666.70
$10,126,666.70
State Bank of India Nassau Offshore Banking Unit
$9,898,989.77
$9,898,989.77
Neuberger Berman Fixed Income LLC
$9,064,107.65
$9,064,107.65
Sumitomo Mitsui Trust Bank, Limited, New York Branch
$5,716,666.69
$5,716,666.69
Central Pacific Bank
$4,982,999.29
$4,982,999.29
Bank of the Cascades
$4,083,333.31
$4,083,333.31
Stifel Bank and Trust
$4,083,333.30
$4,083,333.30
Seix Investment Advisors LLC
$3,266,666.69
$3,266,666.69
California First National Bank
$2,701,052.33
$2,701,052.33
Octagon Credit Investors LLC
$2,654,166.69
$2,654,166.69
AXA Investment Managers
$2,654,166.62
$2,654,166.62
Wintrust Bank
$2,450,000.00
$2,450,000.00
State Bank of India, London Branch
$2,071,363.64
$2,071,363.64
ABRY
$1,837,500.00
$1,837,500.00
GSO Capital Partners LP
$1,633,333.31
$1,633,333.31
MJX Asset Management, LLC
$2,746,969.77
$837,702.08
JMP Credit Advisors LLC
$816,666.69
$816,666.69
Banco de Sabadell, S.A., Miami Branch
$408,333.31
$408,333.31
Macquarie Bank Limited
$408,333.31
$408,333.31
Oaktree Capital Management LP
$7,644,000.00
$0.00
Land Bank of Taiwan Los Angeles Branch
$3,511,666.69
$0.00
Monroe Capital Management LLC
$2,450,000.00
$0.00
Bank of the Ozarks
$408,333.31
$0.00
TOTAL:
$245,000,000.00
$229,076,732.31



Schedule 3


NON-CONSENTING TERM B LENDERS


Bank of the Ozarks
Land Bank of Taiwan Los Angeles Branch
Monroe Capital Management LLC







